OPINION
BY THE COURT:
The judgment in this case is affirmed for the following reasons:
(1) ' The certificate of the trial judge to the bill of exceptions does not certify to the correctness of any recital therein. The only certification is that the bill “is facts incomplete”, that is, not finished, not perfect, defective. Such a certificate verifies nothing and brings nothing before this court for review Johnston, Trustee v Hart, 61 Oh Ap 268. There is, therefore, nothing to indicate that the special charges were ever presented or refused.
(2) Assuming a proper verification, we have before us wnat purports to be a cross-examination of the defendant, and nothing else. There is no recital that that was all the evidence, and if we should presume that it was, it would clearly be insufficient to justify a verdict for the plaintiff, so that any error that might have been committed in the submission of the ease would not have been prejudicial.
(3) Whether the giving or refusal of a special' charge is prejudicial depends upon its applicability or inapplicability to the evidence. This cannot be determined from a bill that presents a portion of the testimony of one witness that does not cover all the elements of the cause of action, and there is no recital that there was evidence in support of the other elements.
For these reasons, the judgment is affirmed.
MATTHEWS, PJ., ROSS & HAMILTON, JJ., concur.